There is nothing in this record to review. After the time for filing an answer had expired, the defendant had leave to file an answer in offset and recoupment. His counsel expressly admitted that the plaintiff was entitled to a judgment on the notes covered by the specification, except to the extent allowed under these claims. This was a concession, a judicial admission, and a binding waiver of all issues except the amount of the offset and recoupment. Hall v. Fletcher, 100 Vt. 210, 212, 136 A. 388, and cases cited. This concession bound the defendant throughout the trial; for, when his counsel attempted to interpose the defense that some of the notes were not due, his attention was called to the concession made by former counsel, and the court held him to it.
The issues raised by the answer were tried out, and the judgment gave the defendant the benefit of the allowances made by *Page 204 
the jury. All of the exceptions referred to in the defendant's brief were predicated upon the immaturity of some of the notes. But on that subject, the defendant had been conceded out of court.
Judgment affirmed.